Citation Nr: 0205470	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
acquired psychiatric disorder prior to September 4, 1998.

2.  Entitlement to a rating in excess of 30 percent for an 
acquired psychiatric disorder on and after September 4, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral varicose veins, for a period prior to January 12, 
1998.

4.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right leg from January 11, 1998.

5.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg from January 11, 1998.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran has verified active military service extending 
from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 hearing officer's decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia. 

In September 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2001).

In April 1998, the Board remanded this case for further 
development, and it has returned on appeal.  In an April 2002 
decision, the RO reframed the issue regarding the veteran's 
claim for an increased rating for varicose veins based on 
changes in the law, as reflected on the title page of this 
action.  This rating decision made the separate 10 percent 
evaluations assigned for varicose veins of the left and right 
lower extremity, respectively, effective January 11, 1998.


FINDINGS OF FACT

1.  Prior to September 4, 1998, the veteran's generalized 
anxiety disorder was productive of no more than definite 
social and industrial inadaptability; his mood was normal, 
with an appropriate stream of thought, content, general 
information and intelligence; he was articulate, had earned a 
Master's Degree and had worked for the same employer for over 
four years.

2.  From September 4, 1998, the veteran's generalized anxiety 
disorder was manifested by symptoms productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  For a period prior to January 12, 1998, the appellant's 
bilateral varicose veins were not manifested by bilateral 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation.

4.  Prior to January 12, 1998, there was no evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration of the left or right leg.

5.  From January 12, 1998, there was no evidence of 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema of the left or right leg.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
generalized anxiety disorder prior to September 4, 1998, have 
been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. §§ 3.321(b), 4.132, Diagnostic Code 9400 
(1996), Diagnostic Codes 9400 (2001).

2.  The criteria for an evaluation of 50 percent for 
generalized anxiety disorder from September 4, 1998, have 
been met.  38 U.S.C.A. §§ 1155 (West 1991); VCAA; 38 C.F.R. 
§§ 3.321(b), 4.132, Diagnostic Code 9400 (1996), Diagnostic 
Codes 9400 (2001).

3.  The criteria for a disability evaluation in excess of 20 
percent for bilateral varicose veins prior to January 11, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7120 (1997).

4.  The criteria for a rating in excess of 20 percent are not 
met for bilateral varicose veins on and after January 11, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7120 (1997).

5.  The criteria for a rating in excess of 10 percent are not 
met for varicose veins of the right lower extremity on and 
after January 11, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7120 
(2001).

6.  The criteria for a rating in excess of 10 percent are not 
met for varicose veins of the left lower extremity on and 
after January 11, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7120 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA; see Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Regulations implementing the VCAA were recently 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Among the changes in the law brought about by the VCAA is a 
heightened duty on the part of VA to assist the veteran in 
developing evidence in support of a claim for service 
connection.  Such assistance includes identifying and 
obtaining evidence relevant to the claim and affording the 
veteran a VA rating examination, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See VCAA and the 
implementing regulations.

The RO has compiled a substantial body of lay and medical 
evidence with respect to the veteran's claims, and the RO's 
statement and supplemental statement of the case clarified 
what evidence would be required to establish an evaluation in 
excess of those currently assigned for the veteran's service-
connected anxiety reaction and bilateral varicose veins.  The 
veteran and his representative have responded to the RO's 
communications with additional evidence and written argument, 
curing (or rendering harmless) any earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See VCAA.  
This obligation was satisfied by the various VA examinations 
requested and accomplished in connection with these claims, 
specifically in September and October 1998.  

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of 
medical rating examinations and outpatient treatment records, 
and personal written statements and testimony.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this issue on appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

II. Increased rating for generalized anxiety disorder

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2001)). 

The veteran has been evaluated on numerous occasions for 
generalized anxiety disorder under 38 C.F.R. § 4.132, 
Diagnostic Code 9400.  However, 38 C.F.R. § 4.132 was 
redesignated, effective November 7, 1996, as 38 C.F.R. § 
4.130, which includes new rating criteria under Diagnostic 
Code 9400.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas, 1 Vet. App. 312-13.  The "new" criteria are 
not applicable to rating a disability prior to the effective 
date of the change in the regulations, or prior to November 
7, 1996.  The Board notes that the veteran has been denied an 
increased rating by the RO under both the "old" and "new" 
rating criteria.

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9400, prior to November 7, 1996, 
the evaluation of the veteran's service-connected generalized 
anxiety disorder turned on the severity of his overall social 
and industrial impairment.  The Rating Schedule provided for 
a 10 percent rating where there is emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity.  A 50 percent 
disability rating was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32). A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.

Under the amended criteria of Diagnostic Code 9400, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In considering the veteran's claim for an increased rating 
for his service-connected generalized anxiety disorder with 
conversion symptoms, the Board is of the opinion that a 
disability evaluation of 30 percent is warranted prior to 
September 4, 1998 because the evidence supports a finding of 
definite impairment.  Diagnostic Code 9400 (1996).

According to a September 1993 VA psychiatric examination 
report, the veteran complained that he had had marked 
nervousness, tension, and hand tremors for the previous 15 
years and was unable to control his emotions.  He was a 
regular patient at the VA Medical Center Psychiatric 
Department and he was prescribed medication.  The veteran was 
concerned about controlling his hand tremors.

The examiner reported that, based on the mental status 
examination, the veteran did not appear to have any 
hallucinations, delusional thoughts, trends, or depression.  
His stream of thought and content was appropriate, as were 
his general information and intelligence.  He was able to 
pick up similarities; he could not interpret proverbs.  His 
insight and impulse control were poor.  His memory was fair 
and his concentration was difficult.  He was oriented in 
reference to time, person, and place.  He was able to do a 
two number backwards and spell wood backwards, but he could 
not do a three or higher number backwards.  The examiner 
observed that the veteran talked rapidly, semi-breathlessly, 
and under considerable pressure, but was very articulate.  
His associative processes were normal.  There were no 
delusional or hallucinatory elements and his mood was normal.  
Sensorium was intact.  On further examination, he was asked 
to stand and he had a definite tremor to his extended 
fingers.  The coordination tests were done promptly and 
accurately.  The examiner diagnosed the veteran with an 
anxiety reaction.

VA outpatient records during this period indicate that the 
veteran experienced definite impairment due to his service-
connected anxiety.  Specifically, according to a February 
1994 report, a VA clinical psychologist determined that, 
based on the Minnesota Multiphasic Personality Inventory 
(MMPI), the veteran appeared to have moderate impairment.  
The examiner noted that the veteran's profile indicated that 
he did not have disabling anxiety, but he did report feeling 
nervous, agitated, tense, and worried.  The examiner 
commented that people with the veteran's profile generally 
did not respond well to traditional psychotherapy because of 
a lack of introspection.  It appears that the examiner felt 
that anti-depressant medication might be helpful.  

The veteran appeared before a hearing officer at the RO.  He 
had worked for over four years for the Department of Housing 
and Urban Development.  He visited the VAMC Psychiatric Unit 
about every four weeks and had participated in three 
therapeutic programs during the last year.  He was in the 
planning stages of developing a long-term treatment program.  
His VA provider has prescribed him medication for his anxiety 
and to help him sleep.  With medication, he reported that he 
would sleep about three to four hours a night.  He felt that 
his medications help somewhat but not completely.  On some 
occasions, he is unable to go to work because he just "can't 
take it" and he has to take a break.  He felt that his 
supervisors at work do not understand his condition, and he 
did not get along with them.

He had a Master's Degree in Criminal Justice Administration, 
but he does not work in that field presently.  He has worked 
with the same employer for four and a half years, but he 
plans to switch departments soon, in hopes of finding a less 
stressful position.  He worked better alone because he does 
not relate well to people.  He remarked that he had been 
experiencing a worsening of his hand tremors, headaches and 
dizziness.   

Relying on the examiner's characterization of the veteran's 
impairment as moderate and the evidence that supports this 
characterization, including his need for medication to sleep 
and control anxiety, and his need to work alone due to 
problems with interpersonal relationships, the Board finds 
that the symptoms more nearly show a definite impairment, or 
warrant a 30 percent evaluation.

The Board finds that a rating in excess of 30 percent is not 
warranted under the old regulation prior to September 4, 
1998, because the preponderance of the evidence is against a 
finding of considerable impairment.  Diagnostic Code 9400 
(1996).  The evidence discussed above shows a definite 
impairment, but does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  He has been 
able to work steadily, although with some difficulty.

Turning to the new regulations that became effective on 
November 7, 1996, the Board finds that a rating in excess of 
30 percent on or after November 7, 1996 and prior to 
September 4, 1998 is not warranted under the amended 
regulations because the evidence fails to more nearly 
approximate the criteria for a 50 percent rating.  The 
evidence discussed above fails to show that the veteran had 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9400 (2001).

The veteran did not show panic attacks, his mood was normal, 
with appropriate stream of thought, content, general 
information and intelligence.  He was also articulate, had 
earned a Master's Degree, and, with had worked for the same 
employer for over four years, in spite of the stress and 
anxiety for which he received treatment.

From September 4, 1998, the Board also finds that a 50 
percent rating is warranted for the veteran's service-
connected anxiety under the old regulations because the 
evidence meets the criteria for considerable impairment.  
Diagnostic Code 9400 (1996).  

On September 4, 1998, the veteran underwent a VA contract 
examination.  According to the report, the veteran was no 
more than definitely impaired.  Diagnostic Code 9400 (1996).  
For example, the examiner noted, based on the mental status 
examination that the veteran appeared to be of above-average 
intellectual functioning.  He was cooperative and his affect 
was constricted.  His mood was depressed (8 on a scale of 10 
with 10 being the most depressed).  His speech was fluent and 
coherent.  There was no evidence of a thought disorder and 
his speech was goal directed.  He was oriented to person, 
place, month, and year.  He was not certain of the date and 
he was on ly able to name one out of three objects after five 
minutes.  He was unable to do serial sevens.  He was able to 
name five presidents.  He was able to abstract proverbs.  The 
veteran denied auditory or visual hallucinations, delusions, 
paranoid ideations, obsessions or compulsions, panic attacks, 
and homicidal ideations.  His insight and judgment were 
intact.  The examiner diagnosed generalized anxiety disorder 
with a current GAF of 51, with 55 during the past year.  
 
The examiner elaborated that the veteran's GAF scores 
reflected moderate difficulty in social and occupational 
functioning.  According to the examiner, the veteran's 
anxiety and depressive symptoms had affected both his social 
and occupational functioning.  The veteran's symptoms fit the 
DSM-IV criteria for major depressive disorder, chronic and 
generalized anxiety disorder.  The anxiety symptoms were 
characterized by "dizziness," "nervousness," headaches - 
"sweaty palms," increased heart rate - "shaking," impaired 
concentration, blurred vision, fatigue, initial insomnia with 
frequent awakenings, and irritability.  The examiner opined 
that the veteran's depressive symptoms were characterized by 
a severely depressed mood, anhedonia, suicidal ideation, 
appetite fluctuations, social withdrawal, decreased self-
esteem, loss of libido, initial insomnia, impaired 
concentration, social withdrawal and fatigue.  The veteran 
was taking Paxil, Antivan and Valium.  The examiner also 
noted that the veteran had been employed for the past 12 
months and was capable of managing his benefits.  

The Board finds this evidence compelling because it indicates 
that the veteran's condition worsened somewhat.  In other 
words, the anxiety symptoms were characterized by 
"dizziness," "nervousness," headaches - "sweaty palms," 
increased heart rate - "shaking," impaired concentration, 
blurred vision, fatigue, initial insomnia with frequent 
awakenings, and irritability.  In comparison to the evidence 
dated prior to September 4, 1998, the Board finds that the 
veteran was now considerably impaired.  Diagnostic Code 9400. 

Accordingly, considering the evidence, individually and as a 
whole, the Board is of the opinion that a disability 
evaluation of 50 percent from September 4, 1998 is warranted 
pursuant to the old rating criteria.

The Board finds, however, that a rating in excess of 50 
percent is not warranted on or after September 4, 1998 
because the evidence fails to more nearly approximate severe 
impairment under the old regulations.  Diagnostic Code 9400 
(1996).  In other words, the evidence does not show that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or maintain employment.  For example, according to 
the September 1998 examination report, the veteran was 
working, and had been for the previous 12-months.  

Furthermore, although the examiner reported that the 
veteran's anxiety symptoms were characterized by "dizziness," 
"nervousness," headaches - "sweaty palms," increased heart 
rate - "shaking," impaired concentration, blurred vision, 
fatigue, initial insomnia with frequent awakenings, and 
irritability, the examiner did not describe the veteran's 
anxiety disorder in terms of "severe".  For example, the 
examiner noted that the veteran's GAF score of 51 reflected 
moderate difficulty in social and occupational functioning. 

As noted earlier, assessing the evidence of record, it is 
important to note that the Global Assessment of Functioning 
(GAF) Scale score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

The Board notes that, although the examiner described the 
veteran's depressed mood as severe and the veteran 
experienced suicidal ideation, nevertheless, in light of the 
cumulative evidence, a rating in excess of 50 percent is not 
warranted on or after September 4, 1998.  Furthermore, this 
evidence does not more nearly approximate the criteria for 
severe impairment because the veteran's ability to establish 
and maintain effective or favorable relationships with people 
was not severely impaired and the psychoneurotic symptoms 
were not of such severity and persistence that there was 
severe impairment in the ability to obtain or maintain 
employment.  As noted above, the veteran was employed and the 
veteran's service-connected anxiety disorder had not 
interfered with his ability to maintain employment.

Likewise, the Board finds that a rating in excess of 50 
percent on or after September 4, 1998 is not warranted under 
the amended regulations because the evidence fails to more 
nearly approximate the criteria for a 70 percent rating.  
Diagnostic Code (2001).  The evidence fails to show that the 
veteran had occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Although according 
to the September 1998 examination report, the veteran was 
noted to have suicidal ideation, there was no competent 
evidence of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

While the veteran has anxiety, he does not have a significant 
history of impaired judgment or other significant findings 
associated with his generalized anxiety disorder 
symptomatology.  Also, although the veteran does not 
necessarily like crowds, the veteran has maintained contact 
with society.  Finally, the medical evidence shows that the 
veteran's GAF Scale score in September 1998, which pertains 
to overall social and industrial impairment, was reported to 
be 51.  As noted above, a GAF Scale score of 51 to 60 
indicates moderate impairment or moderate difficulty in 
social, occupational or school functioning.  The reported 
scores as noted above are not consistent with disability that 
would support a higher rating than that already assigned.

The Board has considered the veteran's contentions in his 
testimony and written statements, however, as noted 
previously, his contentions are not supported by the 
outpatient treatment reports, examination reports, and other 
medical evidence of record.  After consideration of the 
entire record as discussed above, the Board is unable to 
conclude that the veteran's generalized anxiety disorder is 
manifested by symptomatology that would support a rating in 
excess of 30 percent prior to September 4, 1998 and in excess 
of 50 percent thereafter under the old and/or amended 
criteria. 

III.  Increased rating for Varicose veins

The veteran's varicose veins are and have been evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  During the pendency of this appeal, 
the criteria for evaluating cardiovascular disabilities were 
changed and the new regulations became effective on January 
12, 1998.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).

Under the "old" version of Diagnostic Code 7120 (1996), a 10 
percent rating was warranted for moderate disability, 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation 
warranted a 20 percent rating when unilateral and 30 percent 
when bilateral.  Severe disability, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation, warranted a 
40 percent rating when unilateral and a 50 percent rating 
when bilateral.  Pronounced disability, with the findings for 
the severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1996).

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2001).

A note following this new version of Diagnostic Code 7120 
provides that the foregoing evaluations are for involvement 
of a single extremity.  If more than one extremity is 
involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

The Board finds that a thorough review of the evidence on 
file does not warrant a disability rating in excess of 20 
percent under the "old" version of Diagnostic Code 7120 prior 
to or after January 11, 1998.  In other words, there is no 
evidence of record during the pendency of this claim that the 
veteran's bilateral varicose veins were moderately severe, 
involving bilateral superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.

According to a September 1993 VA examination report, the 
examiner noted that there was no pitting edema of the ankles 
or the feet.  On standing, the veteran had superficial, 
tortuous varicose veins, clustered in the left calf area and 
apparently involving the lesser saphenous system of that 
extremity.  There were no varicose veins noted on examination 
of the right lower extremity.  The veteran assumed the supine 
position and the left lower extremity was elevated until the 
varicose veins were drained and then a tourniquet was applied 
at the mid-thigh level.  Upon standing with the tourniquet in 
place, the varicose veins of the leg filled slowly.  

A rating in excess of 20 percent is not warranted because 
there were no varicose veins noted on examination of the 
right lower extremity.  In order to warrant a 30 percent 
rating pursuant to Diagnostic Code 7120 (1997), the veteran 
must have bilateral superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  According to the September 1993 VA 
examination report, however, Neither the veteran's right leg 
nor his left showed superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  Instead, as noted above, the examiner 
noted that there were no varicose veins noted on examination 
of the right lower extremity, and the left leg showed only 
lesser saphenous veins in the left calf area..  

According to an October 1998 examination report, the 
physician noted that the veteran had no evidence of arterial 
insufficiency with good strong pulses in all four 
extremities.  The veteran had a large cluster of venous 
varicosities involving the left medial calf in the greater 
saphenous vein distribution.  There was no edema, pigment 
change, thickened skin, ulceration, infection, or bleeding 
present or other signs of chronic venous insufficiency.  
Trendelenburg testing revealed rapid filling of his left calf 
varicosities, less than five seconds upon standing upright.  
This was reduced to 15 seconds with compression of the 
greater saphenous vein at the knee.

The examiner opined that the veteran appeared to be suffering 
from symptomatic left calf venous varicosities most likely 
due to reflux disease involving both the deep and superficial 
venous systems.  He had been noncompliant with compression 
stocking use in the past and this likely allowed progression 
of his symptoms.  The examiner recommended that the veteran 
proceed with a venous duplex evaluation to rule out 
obstruction versus reflux as the etiology of his disease and 
to assess for both superficial and deep venous reflux.  The 
examiner also recommended that he wear prescription grade 
compression hose, gave him a prescription for this and 
informed him of the importance of compliance with its use.  
There is no evidence of record during the pendency of this 
claim that the veteran's bilateral varicose veins were 
moderately severe, involving bilateral superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation.

A 40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration of the left or right leg, unilaterally.  As noted 
above, however, the veteran's left leg had superficial, 
tortuous varicose veins, clustered in the left calf area and 
apparently involving the lesser saphenous system of that 
extremity.  The September 1993 VA examination report and the 
October 1998 examination report showed no evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration of the left or right leg, 
unilaterally.  Therefore, a rating in excess of 20 percent is 
not warranted prior to January 11, 1998 pursuant to the old 
Diagnostic Code 7120 (1997).

In reviewing the evidence with respect to the "new" criteria, 
effective January 12, 1998, the Board finds that at no point 
from that time was it demonstrated that more than the 
separate 10 percent evaluations would have been warranted for 
the veteran's varicose veins of the right or left lower 
extremity.  Specifically, the evidence clearly shows that 
this disability had not been manifested by persistent edema, 
incompletely relieved by elevation of the extremities, with 
or without beginning stasis pigmentation or eczema, as would 
have been necessary to warrant separate 20 percent 
evaluations.  In fact, it was consistently noted that the 
veteran had no edema of the lower extremities.

As noted above, according to the October 1998 examination 
report, the physician noted no evidence of arterial 
insufficiency and there were good strong pulses in all four 
extremities.  The veteran had a large cluster of venous 
varicosities involving the left medial calf in the greater 
saphenous vein distribution.  There was no edema, pigment 
change, thickened skin, ulceration, infection, or bleeding 
present or other signs of chronic venous insufficiency.  
Trendelenburg testing revealed rapid filling of his left calf 
varicosities, less than five seconds upon standing upright.  
This was reduced to 15 seconds with compression of the 
greater saphenous vein at the knee.

Accordingly, in reviewing the evidence with respect to the 
"new" criteria, effective January 12, 1998, the Board finds 
that at no point from that time does the evidence show that 
more than a 10 percent evaluation was warranted for the 
veteran's varicose veins of the right and left leg, 
respectively.

IV.  Conclusion

In reaching our decision, the Board has carefully considered 
the hearing testimony provided by the veteran at the RO and 
the April 1997 testimony before the undersigned, as well as 
his written statements of record, with respect to his claims 
in connection with the objective medical evidence and the 
rating criteria.

The Board has also concluded that a basis for an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for 
the veteran's bilateral varicose veins or acquired 
psychiatric disorder has not been presented.  An extra-
schedular evaluation is appropriate in an exceptional case 
where the schedular evaluation is found to be inadequate.  
The governing norm is "[a] finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Here, the veteran is employed full-
time and frequent periods of hospitalization for his service-
connected disability have not been shown.  The Board finds no 
indication of factors, which would lead to a conclusion that 
this is an exceptional or unusual disability picture for the 
veteran's bilateral varicose veins or acquired psychiatric 
disorder.

Finally, the Board has considered the doctrine of reasonable 
doubt. 38 C.F.R. § 4.3 (2001).  However, as the preponderance 
of the evidence is against an evaluation in excess of those 
set out above for the veteran's bilateral varicose veins and 
acquired psychiatric disorder, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 30 percent rating for an acquired 
psychiatric disorder prior to September 4, 1998 is granted, 
subject to the provisions governing the payment of monetary 
benefits.

Entitlement to a 50 percent rating for an acquired 
psychiatric disorder on and after September 4, 1998 is 
granted, subject to the provisions governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 20 percent is not met 
for bilateral varicose veins for a period prior to January 
11, 1998.

Entitlement to a rating in excess of 10 percent is not met 
for varicose veins of the right lower extremity on and after 
January 11, 1998.

Entitlement to a rating in excess of 10 percent is not met 
for varicose veins of the left lower extremity on and after 
January 11, 1998.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

